DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN103890657A.
	As to claims 1 and 13, CN103890657A discloses in figures 2(a)-2(f), an opposite substrate comprising: a base substrate 2; a black matrix 3 disposed on a side of the base substrate, the black matrix being grid-like and having at least two openings 6, and the black matrix defining at least two opening regions 6; and a phase shift film 5 disposed on the side of the base substrate, the phase shift film including at least one first portion 8, and at least one of the opening regions 6 is provided with a first portion 8 therein; an outer border of the first portion 8 coinciding with a border of an opening region 6; the phase shift film being configured to reverse a phase of a light wave passing through itself by 180º (paragraph [0136]), wherein the phase shift film 5 further includes a second portion 7; the second portion 7 covers a side of the black matrix 3 away from the base substrate; the second portion 7 and the first portion 8 are continuous and are an integrative structure; and an orthographic projection of the second portion 7 on the base substrate 2 and an orthographic portion of the black matrix 3 on the base substrate 2 at least partially overlap; and first portions 8 of the phase shift film 5 located in two adjacent opening regions 6 and the second portion 7 of the phase shift film 5 covering a portion of the black matrix 3 between the two adjacent opening regions 6 are continuous and are an integrative structure.
	CN103890657A does not disclose that the first portion of the phase shift film is frame shaped.  However, the substrate disclosed by CN103890657A functions as a photomask for manufacturing a TFT array substrate of a liquid crystal display, which includes patterning an indium tin oxide (ITO) film to form an array of transparent display electrodes (paragraph [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN103890657A so that the first portion of the phase shift film is frame shaped in order to enable the disclosed substrate to function as a photomask for forming the display electrodes.
	As to claims 2 and 14, CN103890657A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 13.  CN103890657A further discloses in figure 2(f), wherein a distance between an outer side and its opposite inner side of the first portion of the phase shift film in a direction perpendicular to the outer side is equal to a distance between another outer side and its opposite inner side in a direction perpendicular to the other outer side.
	As to claims 3 and 15, CN103890657A discloses all of the elements of the claimed invention discussed above regarding claims 2 and 14.  CN103890657A further discloses in figure 1(a) and paragraphs [0085]-[0086], wherein the distance between the outer side and its opposite inner side of the first portion of the phase shift film in the direction perpendicular to the outer side is within a range of 0.5 µm to 2.0 µm.  MPEP 2144.05(I) states that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN103890657A wherein the distance between the outer side and its opposite inner side of the first portion of the phase shift film in the direction perpendicular to the outer side is 0.5 µm based on the overlap with the range taught by CN103890657A.
	As to claim 6, CN103890657A discloses all of the elements of the claimed invention discussed above regarding claim 1.  CN103890657A further discloses in paragraph [0097], wherein a material of he black matrix 3 includes chromium.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN103890657A as applied to claims 1 and 13 above, and in view of Park et al. (US 6,124,918).
CN103890657A discloses all of the elements of the claimed invention discussed above regarding claims 1 and 13, but does not disclose an encapsulation layer made of transparent resin disposed on a side of the black matrix and the phase shift film away from the base substrate.  Park discloses in figures 2-3, and column 2, lines 52-55, a protective film 26 (encapsulation layer) made of transparent resin disposed on a side of the black matrix away from the base substrate in order to protect the black matrix from external impact.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN103890657A by providing an encapsulation layer made of transparent resin as disclosed by Park in order to protect the black matrix from external impact.
Claim 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over CN108681146A in view of CN103890657A.
As to claim 9, CN108681146A discloses in figure 8, a liquid crystal panel comprising: an array substrate 101; an opposite substrate 102 opposite to the array substrate, an opening region (corresponding to openings in the light shield ZB1) in the opposite substrate being directly opposite to a sub-pixel P of the liquid crystal panel; and a liquid crystal layer 103 disposed between the array substrate and the opposite substrate.
CN108681146A does not disclose that the opposite substrate has the structure recited in claim 1.  CN103890657A discloses the structure as discussed above regarding claim 1.  CN103890657A teaches in paragraph [0143] that the opposite substrate having the disclosed structure improves the contrast of the transmitted image.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN108681146A by providing an opposite substrate having the structure disclosed by CN103890657A in order to improve the contrast of the transmitted image.
As to claim 11, CN108681146A in view of CN103890657A discloses all of the elements of the claimed invention discussed above regarding claim 9.  CN108681146A further discloses in figure 13, a 3D printing system (paragraph [0030]) which comprises the liquid crystal panel 100 and a light source 200 disposed at a side of the array substrate 101 of the liquid crystal panel away from the opposite substrate 102.  CN108681146A further discloses in paragraph [0037] that the liquid crystal panel in a 3D printing system is configured to control a luminous flux of light emitted by the light source according to a cross-sectional pattern of an object to be printed, so as to display the cross-sectional pattern of the object to be printed.
As to claim 12, CN108681146A in view of CN103890657A discloses all of the elements of the claimed invention discussed above regarding claim 11.  CN108681146A further discloses in paragraph [0062] that the light emitted by the light source 200 may be ultraviolet light with a wavelength of 385 nm.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over CN108681146A in view of CN103890657A as applied to claim 9 above, and further in view of Bahadur (Liquid Crystals Applications and Uses).
CN108681146A in view of CN103890657A discloses all of the elements of the claimed invention discussed above regarding claim 9, but does not disclose a first polarizer disposed on a side of the array substrate away from the opposite substrate and a second polarizer disposed on a side of the opposite substrate away from the array substrate.  However, this was conventional as disclosed on page 173 of Bahadur.  A conventional liquid crystal panel structure includes a first polarizer disposed on a side of the array (lower) substrate away from the opposite (upper) substrate and a second polarizer disposed on a side of the opposite (upper) substrate away from the array (lower) substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify CN108681146A by providing the first and second polarizers disclosed by Bahadur because conventional structures were known to be cost effective and reliable.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in view of the new grounds of rejection.  The new grounds of rejection are based on the newly cited prior art of CN103890657A.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871